Citation Nr: 1520905	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-05 879	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE
 
What evaluation is warranted for cervical degenerative disc disease since July 31, 2002?
 

REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 

ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from February 1972 to February 1976 and from April 1977 to April 1993.
 
This case comes to the Board of Veterans' Appeals (Board) from an April 2010  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which effectuated a January 2010 Board decision granting entitlement to service connection for cervical degenerative disc disease and assigned a 10 percent rating. The case was certified to the Board by the Des Moines, Iowa RO

 
FINDINGS OF FACT
 
1.  From July 31, 2002, cervical degenerative disc disease was not manifested by more than a slight limitation of cervical motion; and it was not manifested by forward cervical flexion less than 31 degrees; by a combined range of cervical motion less than 171 degrees; or by cervical muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

2.  From July 31 to March 29, 2011, the Veteran's cervical degenerative disc disease was not manifested by a mild intervertebral disc syndrome, or by incapaciting episodes which required physician prescribed bed rest lasting at least one week.

3.  From March 30, 2011, the Veteran's cervical degenerative disc disease was manifested by a mild intervertebral disc syndrome, but not by either a moderate intervertebral disc syndrome with recurring attacks, or by incapaciting episodes which required physician prescribed bed rest lasting at least two weeks.



CONCLUSION OF LAW
 
1.  The criteria for an initial rating of in excess of 10 percent for cervical degenerative disc disease from July 31, 2002 to March 29, 2011 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243 (2014); 38 C.F.R. § 4.71a Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 5293 (2002).
 
2.   The criteria for an initial combined 20 percent rating for cervical degenerative disc disease from March 30, 2011 were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5243 (2014); 38 C.F.R. § 4.71a Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
As entitlement to compensation benefits, an initial rating, and an effective date have been assigned, VA has complied with the notice requirements of 38 U.S.C.A. § 5103(a) with regard to the issue decided.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Likewise, VA fulfilled its duty to assist the Veteran in obtaining identifiable and available evidence, and as warranted by law, affording VA examinations.  The RO acquired records of the Veteran's medical treatment from his time inservice and post-service treatment records from VA medical facilities.  The RO obtained additional records of post-service treatment from private medical providers identified by the Veteran.  The RO also arranged for a physician to examine the Veteran's cervical spine in June 2009 and again in May 2011.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
The Board will therefore address the merits of this appeal.
 
Analysis
 
Disability evaluations are determined by application of criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  See 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
 
Where compensation benefits for a disability have been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, however, the evidence warrants a uniform 20 percent rating.
 
The Veteran's cervical spine disability has been assigned an initial 10 percent  evaluation pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5242.  Diagnostic Code 5242 pertains to cervical degenerative arthritis.  The Board notes that the Veteran is service connected for cervical degenerative disc disease. As such, the criteria pertaining to intervertebral disc syndrome also apply. 
 
The scheduler criteria for evaluating spinal disabilities were revised during the pendency of the Veteran's claim.  The first amendment became effective September 23, 2002 and altered the criteria for rating intervertebral disc syndrome.  See 67 Fed. Reg. 54,345, 54,349 (August 22, 2002).  The second amendment, which changed the criteria for rating general diseases of the spine, became effective September 26, 2003.  See 68 Fed. Reg. 51,454, 51,456 (Aug. 27, 2003).  

"[W]here the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and we so hold will apply unless Congress provided otherwise or permitted the Secretary of Veterans Affairs (Secretary) to do otherwise and the Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), overruled, in part in Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003).  If an increased rating is warranted only under the revised criteria, that increase may not be made effective prior to the effective date of the change in the law.  See Kuzma, 341 F.3d at 1329.  Accordingly, the Board will consider both the former and current scheduler criteria.  In this case, either the old or the revised rating criteria may apply, although the new rating criteria are only applicable since their effective date. See VAOPGCPREC 3-2000.
 
Under the current law, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Nevertheless, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must consider the extent to which a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
 
The current General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a
 
A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.
 
A 30 percent disability rating is assigned when forward flexion of the cervical spine is 15 degrees or less or when there is favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.

Normal forward flexion, extension, and bilateral lateral flexion of the cervical spine are from 0 to 45 degrees.  Normal lateral rotation is from 0 to 80 degrees bilaterally.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014), an intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent. Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 30 percent rating.  

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

With respect to the rating criteria in effect prior to September 26, 2003 addressing a limitation of motion the law provided evaluations of 10 percent, 20 percent and 30 percent for slight, moderate and severe limitation of cervical motion respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  .  

Finally, under 38 C.F.R. § 4.71a, 5293, a 10 percent rating was assigned for a mild intervertebral disc syndrome.  A 20 percent rating was assigned for a moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was assigned for a severe intervertebral disc syndrome with recurring attacks but intermittent relief. 

Shortly after his service discharge the Veteran applied for compensation for several claimed service-connected disabilities, including left shoulder bursitis.  His service treatment records reflected muscle strain in his left shoulder, and on that basis VA granted service connection for left shoulder bursitis in January 1994.  At the same time, the Veteran also began receiving service-connected compensation for lumbar disc disease.  

In the spring of 2002, a physician in private practice began to suspect that the Veteran did not really have bursitis, and that his shoulder symptoms might instead be attributed to a cervical spine condition.  Based on a cervical spine MRI in March 2002, the physician diagnosed cervical degenerative disc disease.  An MRI of the left shoulder, dated February 2002, found no signs of bursitis.  
 
The Veteran requested service connection for cervical degenerative disc disease in July 2002.  The RO denied his claim.  The Veteran appealed and ultimately in January 2010 the Board granted service connection.  
 
For assistance in assessing the nature and extent of the Veteran's disability, VA arranged for the Veteran's spine to be examined by medical professionals in May 2002, June 2009 and May 2011.  A nurse practitioner conducted the first examination.  He did not record the results of range of motion tests.  But he did report the Veteran's descriptions of flare-ups.  According to the examiner, the Veteran reported increasingly severe symptoms about two or three times per week.  The Veteran told the examiner that each of these periods lasted from one to eight hours.  The examiner also wrote that, "As far as limitation of motion, he does complain of decreased ability to turn his head and flex it, related primarily due to muscle tension in the neck.  Pain is also a factor.  As far as functional impairment during a flare-up, this is not problematic from his neck pain but rather from the headache that can follow the flare in his cervical spine."  The Veteran told the examiner that, as a result of his neck pain, he had missed about two days of work in the two years preceding the examination.
 
At a June 2009 VA examination the Veteran's range of cervical motion was forward flexion from 0 to 45 degrees, extension from 0 to 35 degrees, bilateral lateral flexion from 0 to 25 degrees, and bilateral lateral rotation of 0 to 70 degrees.  There was objective evidence of pain, and on repetitive motion, the range of cervical motion was reduced by an additional five degrees in plane of movement.
 
According to the June 2009 examination report, during the twelve months prior to the examination, the appellant reported one incapacitating episode lasting two days.  The Board, however, finds no objective evidence that a physician prescribed bed rest during the 12 months prior to June 2009.  The Veteran told the June 2009 examiner that he experienced flare-ups every two to three weeks and that flare-ups lasted one to two days, though these flare-ups were attributed to "spinal conditions" generally, making it unclear to what extent his response reflected the Veteran's experience of relatively severe pain associated with his separate lumbar spine disability.  The examiner reported evidence of kyphosis.  The examiner found no evidence of cervical spasms, weakness or tenderness.  There was guarding and pain with motion, but the examiner found that guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  
 
At a March 2011 VA examination the appellant showed a normal gait and no abnormal spinal curvatures.  There was no evidence of kyphosis, lordosis, or ankylosis.  The examiner observed no spasms, guarding or pain with motion.  Cervical motion was from 0 to 45 degrees of flexion, from 0 to 40 degrees of extension and left lateral flexion, from 0 to 35 degrees of right lateral flexion, from 0 to 75 degrees of left lateral rotation, and from 0 to 80 degrees of right lateral rotation.  There was no objective evidence of pain on active range of motion and no additional limitation with repetitive motion.  The Veteran reported missing one or two days of work due to neck pain in the most recent 12 months.  
 
During a May 2012 examination for an undiagnosed illness the examiner found no spinal muscle abnormalities such as guarding, spasm or tenderness, and no evidence of spinal ankylosis.  
 
This evidence when placed against the current rating schedule for cervical spine disorders preponderates against assigning a rating in excess of 10 percent for the Veteran's cervical spine disability.  Throughout the appeal period cervical flexion has been 41 degrees or greater, and there has been motion in all planes with no indication of ankylosis.  None of test results demonstrate a combined range of cervical motion of 170 degrees or less.  Further, there is no evidence that cervical muscle spasms were severe enough to cause an abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  While a February 2009 neurosurgical consultation does refer to "an increase in cervical lordosis" but it does not attribute this finding to cervical muscle spasms or guarding.  Moreover, according to the May 2011 examiner, there were no abnormal contours of the cervical spine.  Hence, there is no basis for an increased rating under the current rating schedule due to a limitation of cervical motion.  

The same finding holds true for the rating schedule in effect prior to September 23, 2003.  That is, there is no evidence that any limitation of cervical motion that has been greater than slight.  While it is true that pain was productive of a loss of an additional five degrees in each plane of movement in March 2011, even considering that additional loss the findings are consistent with a slight limitation of motion   

With respect to whether a rating higher than 10 percent is available under the current regulation governing incapacitating episodes due to an intervertebral disc syndrome, the June 2009 VA examiner stated that the Veteran met the criteria for incapacitating episodes (from cervical and lumbar spine conditions) having a total duration of at least one week but less than 2 weeks in the past 12 months.  None of the other evidence indicated incapacitating episodes of two weeks or more.  The current version of 38 C.F.R. § 4.71a does not authorize a 20 percent rating unless the claimant has incapacitating episodes of at least two but less than 4 weeks.  Moreover, it is well to note than none of the documentary evidence shows that a cervical intervertebral disc syndrome was manifested by physician prescribed bed rest.  Without evidence showing that a physician prescribed bed rest for the disorder, the regulation requires a finding that there were no incapacitating episodes.  38 C.F.R. § 4.71a.

The version of the rating criteria for intervertebral disc syndrome in effect from September 23, 2002 to September 26, 2003 authorized two methods of rating this disorder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Under the first method, which remains a provision of the current regulation, a 20 percent rating is available if the claimant's degenerative disc disease causes incapacitating episodes of at least two weeks.  This is not the case for the Veteran.  The second method is by combining separate ratings for chronic neurologic and orthopedic manifestations.  

The March 2012 VA examination describes several neurological tests and a review of the Veteran's medical history from a neurological perspective.  The Veteran had no history of weakness or paralysis and no history of poor coordination.  The 2012 motor examination revealed active positive movement against all resistance.  There is no evidence of cervical radiculopathy or any neurological impairment due to cervical degenerative disc disease.  Hence, there is no basis for an increased rating under these provisions.

As noted, prior to September 23, 2002, Diagnostic Code 5293 provided for a 10 percent rating for evidence of a mild intervertebral disc syndrome, a 20 percent rating for a moderate intervertebral disc syndrome with recurring attacks, and a 40 percent rating for a severe intervertebral disc syndrome with recurring attacks and intermittent relief.  In this regard, a March 2011 VA study showed hypoactive reflexes in biceps and triceps, as well as in the brachioradialis, i.e., the muscle responsible for elbow flexion.  In contrast the May 2012 VA examination showed normal sensation to pin and touch, and normal upper extremity motor function.  

Adopting a broad interpretation of the terms "mild" and "moderate" pursuant to 38 C.F.R. § 3.102, the clinical evidence of cervical intervertebral disc disease most closely approximates a mild intervertebral disc syndrome from the date of the March 2011 examination, that is March 30, 2011, under the old regulations.  Karnas.  The evidence preponderates against finding a moderate intervertebral disc syndrome at any time given the findings of normal upper extremity strength and function.  Hence, effective March 30, 2011, a separate 10 percent rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Id.   This results in the assignment of a combined 20 percent rating for the appellant;s cervical disorder effective from March 30, 2011.

In his notice of disagreement, the Veteran cites 38 C.F.R. §§ 4.2, 4.10.  He then suggests that, with respect to his cervical spine, a disability rating of 30 percent or more best approximates "the functionality I can attain while medicated" while a disability rating of 70 percent  or more "would be more closely related to the functionality I can sustain while unmedicated."  Neither of the cited regulations justifies a higher rating in this case.  The provisions of 38 C.F.R. § 4.2 offer general guidance to rating specialists in the interpretation of examination reports, acknowledging that some disability features may be overlooked by an examiner and emphasizing that the claimant's whole recorded history must be considered.  

The provisions of 38 C.F.R. § 4.10 requires that examiners describe the effects of a disability upon a person's ordinary activity.  The Board finds that the June 2009 and May 2011 VA examiners complied with these regulations.  Each report includes a description of the Veteran's medical history and each considers the impact of degenerative disc disease of the cervical spine on the Veteran's ordinary activities.  Both examiners specifically considered the number of days of work the Veteran reportedly missed on account of his neck pain.  Both examination reports include summaries of the Veteran's own description of his pain.  
 
The Veteran suggests that a 40 percent rating for his cervical spine disability is justified because of his discomfort and inability to concentrate properly at work.  He also asks that a 30 percent rating "be assigned to my cervical neck disorder due to the severity and longevity of the condition, and the fact that I could be terminated [from] my work position for inability to perform certain task[s]."  Yet the Veteran does not suggest that his disability reduces his combined range of motion of the cervical spine to 170 or less or that he has an abnormal spinal contour as a result of muscle spasm, guarding or localized tenderness.  Accordingly, these arguments are more properly addressed in the Board's discussion of whether this case should be referred for consideration of an extraschedular rating.  
 
The Veteran's representative does not attempt to explain why a higher rating is justified according to the applicable regulations.  Instead, he suggests that the case should be remanded because the June 2011 examination is more than three years old.  Significantly, the representative does not allege that the Veteran's cervical spine disability has worsened in severity since the examination.  The Veteran himself claimed that that "my back has gotten worse" in his February 2011 notice of disagreement.  But that statement preceded the June 2011 examination.  According to a December 2012 MRI report of the cervical spine, the Veteran's degenerative disease was "stable" since the previous study in January 2012: "Spinal stenosis is most apparent at the C6-C7, unchanged."  

A VA treatment note dated January 2012 reflects worsening cervical radiculopathy.  But according to a VA examination report for left lower extremity sciatica and right leg condition, which is part of the Veteran's Virtual VA electronic claims file, his cervical spine symptoms have improved since then: "He underwent a second [cervical steroid injection] on 02/02/13 and that continues giving him great relief from neck pain.  He still has some stiffness but it does not bother him as much as it did."  Since a worsening of the Veteran's symptoms is not indicated by the medical evidence or by the claimant himself, the Board finds that remanding for another examination would serve no purpose.
 
As to consideration of referral for an extraschedular rating, such consideration involves a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler rating is adequate, and no referral is required. 

Here, the Veteran's symptoms are fully contemplated by the applicable rating criteria.  The limitation of the Veteran's range of motion caused by pain and stiffness are specifically acknowledged in the General Rating Formula, which provides for a rating for degenerative disc disease with or without symptoms such as pain or aching in the area of the spine affected by the disease.  

In his statements, the Veteran attributes headaches and shoulder pain to his cervical spine disability.  Yet VA granted separate claims for service connection for tension headaches and bursitis in 1994, and the Veteran has since received compensation for these symptoms.  The evidence does not reflect that the Veteran's cervical spine disability has caused marked interference with employment, frequent hospitalization, or that the symptoms in his right lower extremity have otherwise rendered impractical the application of the regular scheduler standards.   While the Veteran speculated that he might lose his job in the notice disagreement he filed in February 2011, he was still employed full time at the time of the May 2012 examination, and he missed only one or two days of work on account of his neck pain in the 12 months before the June 2011 VA examination.  Under these circumstances, the regular scheduler standards are adequate.
 
 
ORDER
 
Entitlement to a rating in excess of 10 percent rating for cervical degenerative disc disease is denied for the period prior to March 30, 2011.
 
Entitlement to a combined 20 percent rating for cervical degenerative disc disease is granted for the period beginning March 30, 2011 subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


